 Case 2:19-cv-17757-WJM-MF Document 8 Filed 12/09/19 Page 1 of 1 PageID: 33



                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY

  C&A MARKETING, INC., a New Jersey
  Company,                                                Civil Action No. 2:19-cv-17757

                          Plaintiffs,                     NOTICE OF
                                                          VOLUNTARY DISMISSAL
                    v.
                                                          Electronically Filed

  TOP SHELF A/C CORPORATION, a New York
  Corporation; ERNEST ARBUCCI, an individual;
  JOHN DOES 1-10,

                         Defendants.


        Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff C&A

Marketing, Inc. hereby voluntarily dismisses all claims in this action with prejudice and without

costs to any party.




Dated: December 9, 2019                           Respectfully submitted,

                                                  AMSTER ROTHSTEIN, & EBENSTEIN LLP

                                                  s/ Mark Berkowitz
                                                  Mark Berkowitz
                                                  90 Park Avenue
                                                  New York, NY 10016
                                                  Tel: (212) 336-8000
                                                  Fax: (212) 336-8001
                                                  E-mail: mberkowitz@arelaw.com

                                                  Attorneys for Plaintiff




4825-7861-2648v.1
